—Determination of respondent State Division of Human Rights dated August 23, 1995, awarding petitioner back pay in the sum of $84,396 with interest from the date of termination, and compensatory damages in the amount of $100,000, unanimously modified, on the law, to reduce the award of back pay by the amount of unemployment insurance petitioner has received, and remand the matter to respondent State Division of Human Rights for further proceedings to compute that reduction, and the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by orders of the Supreme Court, New York County [Diane Lebedeff, J.], entered on or about November 17, 1995, and the same court [William Mc-Cooe, J.], entered November 22, 1995) is otherwise disposed of by confirming the remainder of the determination, without costs.
The award of $100,000 for mental anguish is not excessive in comparison to awards for similar injuries (see, e.g., Tiffany & Co. v Smith, 224 AD2d 332, lv denied 88 NY2d 806; Sogg v American Airlines, 193 AD2d 153, lv dismissed 83 NY2d 846, lv denied 83 NY2d 754; Boutique Indus, v New York State Div. of Human Rights, 228 AD2d 171; SUNY Coll. of Envtl. Science & Forestry v State Div. of Human Rights, 144 AD2d 962). However, the award of back pay should have been reduced by the amount of unemployment insurance petitioner received during the period covered by the award (Pioneer Group v State Div. of Human Rights, 174 AD2d 1041; Matter of New York State Div. of Human Rights v Parkview Auto Sales, 206 AD2d 888). We have reviewed the parties’ remaining arguments for affirmative relief, including petitioner’s that she should have been awarded further back pay, front pay and related relief, and respondent employer’s that the finding of age discrimination is not supported by substantial evidence, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.